DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-8 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the spin fluid temperature being 190oC or greater” in lines 7-8. The spin fluid temperature are only discussed in the examples, particularly Table 1, of both the instant specification and the parent application. Table 1 provides support for a spin fluid temperature of 190-195oC. Therefore, the instant specification of the benefit application does not provide support for a spin fluid temperature of greater than 195oC, which is included in the claimed range. MPEP 2163.03 states that under 35 U.S.C. 120, the claims in a U.S. application are entitled to the benefit of the filing date of an earlier filed U.S. application if the subject matter of the claim is disclosed in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the earlier filed application. The present application claims a divisional status to prior filed application 14/470,824, now Patent No. 10,920,028.
Claims 2-8 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 5977237)1 in view of McGinty (US 6117801)1. Supporting evidence provided by Shin (US 6004672)1,2.
With respect to claims 1-4, Shin teaches the flash-spinning of polymeric plexifilamentary film-fibril strands with a spin fluid usable in existing flash-spinning commercial equipment that does not release ozone depleting components into the atmosphere (col. 1, lines 11-18). The term “plexifilamentary” used in Shin means a three-dimensional integral network of a multitude of thin, ribbon-like, film-fibril elements of random length and width with a mean film thickness of less than about 4 microns and a median fibril width of less than about 25 microns (col. 3, lines 45-56). The film-fibril elements are generally coextensively aligned with the longitudinal axis of the structure and they intermittently unite and separate at irregular intervals in various places through the length, width, and thickness to form a continuous three-dimensional network (col. 3, lines 45-56).
Shin further teaches methylene chloride (dichloromethane) is a good solvent for the polyolefins that are commercially employed in the formation of flash-spun products (i.e., polyethylene and polypropylene), however the cloud-point pressure is so close to the bubble point that it is not possible to operate efficiently (col. 4, lines 3-11). However, by using a co-solvent the solvent power of the mixture is lowered sufficiently that flash-spinning to obtain the desired plexifilamentary product is readily accomplished (col. 4, lines 3-11). In Shin the preferred co-solvents are cyclic fluorinated compounds (col. 1, lines 57-64), however Shin discloses mixtures of methylene chloride (dichloromethane) and 1,1,1,2,3,4,4,5,5,5-decafluoropentane (HFC-43-10mee) (2,3-dihydrodecafluoropentane) are appropriate solvents for flash-spinning polyethylene (col. 4, lines 51-57; col. 6, lines 41-44). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.
FIG. 6 of Shin is a plot of the cloud point data for a 12% by weight high density polyethylene solution in a solvent mixture of methylene chloride (dichloromethane) and HFC-43-10mee (2,3-dihydrodecafluotopentane) (col. 4, lines 51-57) which at a temperature of 200oC would have a cloud point pressure of 3000 psig (col. 6, lines 41-44). According to Shin while the temperature and pressure conditions that can be withstood by solution flash-spinning equipment is quite broad, the preferred operating temperature is about 150oC to 250oC while the preferred pressure range is autogenous pressure to 50 MPa (7252 psig), preferably autogenous pressure to 25 MPa (3636 psig) (col. 4, lines 46-54). Therefore, a solvent system comprising 12 wt% polyethylene, methylene chloride (dichloromethane) and HFC-43-10mee (2,3-dihydrodecafluotopentane) is able to be used in standard flash-spinning equipment.
Shin is silent as to the plexifilamentary sheet material having a BET surface area between 9 and 20 m2/g.
McGinty teaches a polymeric flash-spun plexifilamentary material wherein the polymer comprises one or more ethylene copolymers either alone or blended with high density polyethylene (col. 1, lines 53-62), with a surface area in the range of 10-50 m2/g as measured by the BET nitrogen absorption method, in order to provide the high opacity typically desired in nonwoven sheet products (col. 5, lines 57-67).
This surface area range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by McGinty, because overlapping ranges have been held to establish prima facie obviousness.
Since both Shin and McGinty teach polyethylene plexifilamentary sheets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plexifilamentary sheet material of Shin to have a BET surface area of 10-50 m2/g, in order to provide the high opacity typically desired in nonwoven sheet products.
Shin in view of McGinty teaches the claimed invention above but does not expressly teach a normalized Frazier air permeability of between 0.002 and 0.2 m3/m2.min at 50 gsm, preferably 0.001 to 0.09 m3/m2.min at 50 gsm and 0.0075 to 0.2 m3/m2.min at 50 gsm and a normalized hydrohead of between 150 and 250 cm at 50 gsm, preferably between 165 and 208 cm at 50 gsm measured when the sheet is as-produced from the spin cell. It is reasonable to presume that the Frazier air permeability and hydrohead are inherent to Shin in view of McGinty.
Support for said presumption is found in that similar to claim 1, Shin teaches the sheet consists essentially of high density polyethylene consistent within the definition of “consisting essentially of” provided in the instant specification. Therefore, the plexifilamentary sheet of Shin in view of McGinty and the plexifilamentary sheet of the instant invention are made of the same material. Additionally, Shin teaches the use of the same solvent combination, in similar proportions to those used in the instant examples.
Since Shin in view of McGinty teaches a plexifilamentary sheet made by the same materials and the same process as the instant invention, the plexifilamentary sheet of Shin in view of McGinty is therefore expected to have the same properties of the claimed invention.
It is noted that the limitations of claims 2 and 3 are being interpreted as including all the limitations of claim 1, from which both claims depend. This results in claim 2 having a normalized Frazier air permeability range of 0.002 to 0.09 m3/m2.min at 50 gsm and claim 3 having a normalized Frazier air permeability range of 0.0075 to 0.2 m3/m2.min at 50 gsm.

With respect to claim 6, Shin in view of McGinty teaches all the limitations of claim 1 above. While Shin in view of McGinty does not explicitly teach a multilayer structure comprising two or more sheets, wherein at least one sheet is the plexifilamentary sheet, the duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP2144.04 (VI)(B). In the instant case, the ordinary artisan would not have expected the duplication of the sheets taught by Shin to have new and unexpected results.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollin Jr (US 2006/0084346)3 in view of McGinty (US 6117801)1 and JP H05-2633101,4,5.
With respect to claims 1-5, Rollin Jr teaches a gas permeable spunbonded plexifilamentary sheet material (paragraph [0018]). The term “plexifilament” is defined as a three-dimensional integral network of a multitude of thin, ribbon-like, film-fibril elements of random length with a mean film thickness of less than about 4 microns and a median fibril width of less than about 25 microns (paragraph [0014]). Typical polymers used in the flash-spinning process are polyolefins, such as polyethylene and polypropylene (paragraph [0020]). Rollin Jr provides examples that comprise only linear high density polyethylene and a filler (consisting essentially of high density polyethylene) (paragraphs [0038]-[0056]). Rollin Jr further teaches values for Gurley Hill porosity and hydrostatic head (HH) in Table 1, however it is noted these values are determined after the sheets are thermally bonded on a Palmer bonder (paragraph [0040]; Table 1). The basis weight of the as-spun materials ranged from 54.2-79.6 gsm (paragraph [0038]; Table 1).
Rollin Jr further teaches preferred solvents for solution flash-spinning polyolefin polymers and copolymers and blends of such polymers and copolymers include methylene chloride (dichloromethane) and preferred co-solvents that may be used in conjunction with the solvents include hydrofluorocarbons such as decafluoropentane (HFC-4310mee) (2,3-dihydrodecafluoropentane) (paragraph [0025]).
It is noted that with respect to claim 1, the term "consisting essentially of" has been defined by the instant specification on pages 4 and 5 to mean that the claimed item contains a preponderance of a component, but may contain other items that are added to improve or modify the claimed item’s functional purpose. For example an item that consists essentially of polyethylene may also contain fillers, antioxidents, and other additives that modify its performance or function.
Rollin Jr is silent as to the plexifilamentary sheet material having a BET surface area between 9 and 20 m2/g.
McGinty teaches a polymeric flash-spun plexifilamentary material wherein the polymer comprises one or more ethylene copolymers either alone or blended with high density polyethylene (col. 1, lines 53-62), with a surface area in the range of 10-50 m2/g as measured by the BET nitrogen absorption method, in order to provide the high opacity typically desired in nonwoven sheet products (col. 5, lines 57-67).
This surface area range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by McGinty, because overlapping ranges have been held to establish prima facie obviousness.
Since both Rollin Jr and McGinty teach polyethylene plexifilamentary sheets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plexifilamentary sheet material of Rollin Jr to have a BET surface area of 10-50 m2/g, in order to provide the high opacity typically desired in nonwoven sheet products.
Rollin Jr in view of McGinty is silent as to the spin fluid temperature being 190oC or greater and the polymer concentration in the spin fluid being 12-14 weight percent.
JP ‘310 teaches a method for producing polyolefin reticulated fibers using an improved flash spinning method capable of obtaining a polyolefin network fiber having excellent strength and openability using a solvent having no ozone destruction ability (paragraphs [0001], [0017]). The solvent used is a mixed solvent that comprises one or more main solvents including methylene chloride (dichloromethane) and a co-solvent such as decafluoropentane (2,3-dihydrodecafluoropentane) (paragraphs [0019] and [0023]). Examples of the polyolefin used include polyethylene, with the most preferred being high density polyethylene with a density of 0.94 g/cc or more (paragraph [0043]). The polyolefin concentration in the flash spinning solvent of JP ’310 is 5 to 25 wt%, more preferably 10 to 20 wt% (paragraph [0040]). Within this range a three-dimensional fiber of polyolefin having excellent spreadability and high strength can be easily produced (paragraph [0040]). If the concentration is less than 5 wt% a fiber having practical strength cannot be obtained, and on the other hand if it is greater than 25 wt% the fiber becomes a foamed yarn (paragraph [0040]).
The polymer concentration range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by JP ‘310, because overlapping ranges have been held to establish prima facie obviousness.
In the alternative, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the polymer concentration to include the claimed range. One would have been motivated to provide a three-dimensional fiber that has practical strength, but is not foamed. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Since both Rollin Jr and McGinty and JP ‘310 teach flash spun polyethylene fibers from a solvent solution comprising methylene chloride and 2,3-dihydrodecafluoropentane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spin fluid of Rollin Jr in view of McGinty to contain the polymer concentrations suggested by JP ‘310 in order to provide a plexifilamentary structure that has sufficient strength, but is not foamed.
With respect to the spin fluid temperature, JP ‘310 discusses how the flash spinning process relies on a high-temperature high-pressure polymer solution decompressing and phase separating (paragraph [0029]). Therefore, the temperature and pressure of the cloud point are important for determining the pressure and temperature the flash-spinning will be performed at, as it is the point where phase separation occurs which can be determined from a cloud point curve (paragraph [0029]). FIG. 1 (figure in original) is a cloud point curve of a system, and the upper region of the curve shows one phase, and the lower region shows two phases (paragraph [0032]). It is known in the art how to determine a cloud point curve for a given system (paragraphs [0029], [0032]).
Therefore, based on the teachings of JP ‘310, the conditions of the spin fluid would be determined by the components used in the spin fluid and their relative proportions, and it is within the ambit of one of ordinary skill in the art to determine these conditions (paragraph [0029]). Thus, since Rollin Jr in view of McGinty and JP ‘310 teach the claimed polymer, polymer concentration, and spin agents, the temperature of the spin fluid would also be in the claimed range.
	
	
Rollin Jr in view of McGinty and JP’310 teaches the claimed invention above but does not expressly teach a normalized Frazier air permeability of between 0.002 and 0.2 m3/m2.min at 50 gsm, preferably 0.001 to 0.09 m3/m2.min at 50 gsm and 0.0075 to 0.2 m3/m2.min at 50 gsm and a normalized hydrohead of between 150 and 250 cm at 50 gsm, preferably between 165 and 208 cm at 50 gsm measured when the sheet is as-produced from the spin cell. It is reasonable to presume that the Frazier air permeability and hydrohead are inherent to Rollin Jr in view of McGinty and JP ‘310.
Support for said presumption is found in that similar to claim 1, Rollin Jr teaches the sheet consists essentially of high density polyethylene consistent with the definition of “consisting essentially of” provided in the instant specification. Therefore, the plexifilamentary sheet of Rollin Jr and the plexifilamentary sheet of the instant invention are made of the same material.
Additionally, on pages 10-11 of the instant specification the spin fluids were prepared, flash-spun, and formed into a consolidated sheet according to the process described in U.S. patent number 3,860,369. The spin agents used in the instant examples were dichloromethane and 2,3-dihydrodecafluoropentane. Similarly, Rollin Jr teaches the nonwoven sheet is preferably a flash-spun nonwoven made according to the process disclosed in U.S. Pat. No. 3,860,369 to Brethauer et al. (paragraph [0017]), and that preferred solvents for solution flash-spinning polyolefin polymers and copolymers and blends of such polymers and copolymers include methylene chloride (dichloromethane) and preferred co-solvents that may be used in conjunction with the solvents include hydrofluorocarbons such as decafluoropentane (HFC-4310mee) (2,3-dihydrodecafluoropentane) (paragraph [0025]).
As discussed above, JP ‘310 teaches the claimed polymer concentration and spin fluid temperature.
Since Rollin Jr in view of McGinty and JP ‘310 teaches a plexifilamentary sheet made by the same materials and the same process as the instant invention, the plexifilamentary sheet of Rollin Jr in view of McGinty and JP ‘310 is therefore expected to have the same properties of the claimed invention.
It is noted that the limitations of claims 2 and 3 are being interpreted as including all the limitations of claim 1, from which both claims depend. This results in claim 2 having a normalized Frazier air permeability range of 0.002 to 0.09 m3/m2.min at 50 gsm and claim 3 having a normalized Frazier air permeability range of 0.0075 to 0.2 m3/m2.min at 50 gsm.
	

With respect to claim 6, Rollin Jr in view of McGinty and JP ‘310 teaches all the limitations of claim 1 above. Rollin Jr further teaches the plexifilamentary sheets are useful in applications where breathability and liquid barrier properties are important, such as in medical garments, where the breathability is important to provide comfort for the wearer and the liquid barrier properties are important to keep bodily fluids and other liquids from reaching the wearer (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the medical garment to be a multilayer garment comprising two or more of the plexifilamentary sheets taught by Rollin Jr, in order to provide an increased barrier preventing bodily fluids and other liquids from reaching the wearer.

With respect to claim 7, Rollin Jr in view of McGinty and JP ‘310 teaches all the limitations of claim 1 above. Rollin Jr further teaches the plexifilamentary sheets are bonded on a Palmer bonder to produce a consolidated sheet (paragraphs [0039]-[0040]).

With respect to claim 8, Rollin Jr in view of McGinty and JP ‘310 teaches all the limitations of claim 7 above. Rollin Jr further teaches the plexifilamentary sheets are useful in applications where breathability and liquid barrier properties are important, such as in medical garments, where the breathability is important to provide comfort for the wearer and the liquid barrier properties are important to keep bodily fluids and other liquids from reaching the wearer (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the medical garment to be a multilayer garment comprising two or more of the plexifilamentary sheets taught by Rollin Jr, in order to provide an increased barrier preventing bodily fluids and other liquids from reaching the wearer.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,920,0286. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is rejected over claim 1 of Van Meerveld. Van Meerveld claims a sheet comprising a plexifilamentary film-fibril network consisting of high density polyethylene in an overlapping multi-directional configuration, the sheet, as-produced from a spin cell, having a normalized Frazier air permeability of between 0.0002 and 0.2 m3/m2.minute at 50 gsm, a BET surface area of between 9 and 20 m2/gm, and a normalized hydrohead od between 150 and 250 cm at 50 gsm wherein the plexifilamentary film-fibril network in an overlapping multi-directional configuration is flash-spun from a spin fluid comprising polymer and spin agent, the spin fluid temperature being 190oC to 195oC, the spin agent consisting of dichloromethane and 2,3-dihydrodecafluoropentane, and the polymer concentration in the spin fluid being 12 to 14 weight percent (claim 1).

Claim 2 is rejected over claim 2 of Van Meervald. Van Meervald claims all the limitations of claim 1 above. Van Meervald further claims the sheet of claim 1 wherein the sheet as-produced from the spin cell has a normalized Frazier air permeability of less than or equal to 0.09 m3/m2.minute at 50 gsm (claim 2).

Claim 3 is rejected over claim 3 of Van Meervald. Van Meervald claims all the limitations of claim 1 above. Van Meervald further claims the sheet of claim 1 wherein the sheet as-produced from the spin cell has a Frazier air permeability of greater than or equal to 0.0075 m3/m2.minute at 50 gsm (claim 3).

Claim 4 is rejected over claim 4 of Van Meervald. Van Meervald claims all the limitations of claim 1 above. Van Meervald further claims the sheet of claim 1 wherein the sheet as-produced from the spin cell has a normalized hydrohead of between 165 and 208 centimeters at 50 gsm (claim 4).

Claim 5 is rejected over claim 5 of Van Meervald. Van Meervald claims all the limitations of claim 1 above. Van Meervald further claims the sheet of claim 1 wherein the sheet as-produced from the spin cell has a basis weight of greater than or equal to 30 grams per square meter (claim 5).

Claim 6 is rejected over claim 6 of Van Meervald. Van Meervald claims all the limitations of claim 1 above. Van Meervald further claims a multilayer structure comprising a multiplicity of two or more sheets wherein at least one sheet is a sheet according to claim 1 (claim 6).

Claim 7 is rejected over claim 7 of Van Meervald. Van Meervald claims all the limitations of claim 1 above. Van Meervald further claims a thermally consolidated sheet made from sheet according to claim 1 (claim 7).

Claim 8 is rejected over claim 8 of Van Meervald. Van Meervald claims all the limitations of claim 7 above. Van Meervald further claims a multilayer structure comprising a multiplicity of two or more sheets wherein at least one sheet is a sheet according to claim 7 (claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Hereinafter referred to as Shin ‘672
        3 Cited in IDS
        4 Machine translation used as reference
        5 Hereinafter referred to as JP 310
        6 Hereinafter referred to as Van Meerveld